Judgment, Supreme Court, New York County (Micki A. Scherer, J., at plea; Edward J. McLaughlin, J., at sentence), entered July 19, 2005, convicting defendant of sodomy in the second degree, and sentencing him, as a persistent felony offender, to a term of 15 years to life, unanimously affirmed.
The sentencing court properly exercised its discretion in *600adjudicating defendant a persistent felony offender, and that adjudication was not unconstitutional (see People v Quinones, 12 NY3d 116 [2009]). Concur—Catterson, J.P., McGuire, Moskowitz, DeGrasse and Freedman, JJ.